DETAILED ACTION
This Office Action is in response to Applicants application filing on December 30, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to provisional application 62/730,968 file on April 4, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 12/30/2019.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system (300) comprising at least a processor and a memory (301), wherein the memory (301) and the processor are functionally coupled to each other,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner find Fig. 3 to include said memory however there is no processor shown nor is there a connection between the processor and memory. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The claims mix the American spelling and the British spelling of the words Synchronizing (claim 1, American) and Analysed (claim 1, British).  The Applicant is encouraged to pick one convention Z or S and stick to it throughout the application.  Synchronized/ Analyzed (American) or Synchronised / Analysed (British).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for controlling performance analysis which is a process (Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 1 and 15.  Claim 8 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving an audience analysis (102) associated with the performance; 
receiving a performance feed (110) associated with the performance; 
receiving an ambience feed (112) associated with the performance; and 
synchronizing and analysing inputs from the audience analysis (102), the performance feed (110) and the ambiance feed (112) to evolve the integrated contextual performance analysis, wherein the synchronizing and analysing takes place in a synchronizing and synthesis block (114).

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data inputs and synchronizing and analyzing the performance recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The contextual performance analysis in Claim 8 does not include any computer hardware components in the recited abstract limitations.  The system claim 1 also does not claim any specific hardware.  System claim 15 appears to be just software.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite no computer hardware (Claims 1 and 8) a processor and a memory coupled to each other (claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Cavallar et al. U.S. Publication 2018/0091574 A1 (hereafter von Cavallar).
Regarding claim 1, von Cavallar discloses an audience analysis associated with the performance (par. 0021, system to analyze content to extract ideas and concepts from the content, detect the presence of an audience and its characteristics, and display appropriate content based on audience response.); 
a performance feed associated with the performance (par. 0021, A presentation is displayed on display system.); 
an ambience feed associated with the performance (Fig. 1, 108 determine characteristics of audience. Par. 0025, There can be more than one video gathering device, in which case each video gathering devices can be of a different type or each be the same type or a mix of two (or more) different types of devices. There can be an audio input interface that receives an audio input from one or more microphones. Detecting an audience can include analyzing images from the video input to detect presence information.) ; and 
a synchronizing and synthesis block, wherein inputs from the audience analysis, the performance feed and the ambiance feed are synchronously analysed, to evolve the integrated contextual performance analysis (par. 0028, Characteristics of the audience also can include the audience's reaction to the media file. Algorithms such as facial recognition, body-language tracking, and eye tracking can be used to provide an estimated level of interest in the media file. Such information can be stored for later use. Par. 0029, A subset of media files is chosen to be presented to the audience (block 110). The subset of media files is then displayed to the audience via the display unit (block 112).).)


Regarding claim 2, von Cavallar discloses wherein the audience analysis comprises: 
image data associated with the performance; 
video data associated with the performance; and 
par. 0025, The audience can be detected in one of a variety of different manners. There can be a video input interface that receives a video input from a camera, video camera, or other video gathering device or image capture device. The video gathering device can be a device that receives light from the visible wavelengths. The video gathering device can be a device that gathers infrared light. The video gathering device can be a device with night detection capabilities. There can be more than one video gathering device, in which case each video gathering devices can be of a different type or each be the same type or a mix of two (or more) different types of devices. There can be an audio input interface that receives an audio input from one or more microphones. Detecting an audience can include analyzing images from the video input to detect presence information. Changes to the video image can be indicative of a new audience.).

Regarding claim 3, von Cavallar discloses wherein: image data comprises facial detection with facial emotion classification and posture recognition (par. 0025, There can be a video input interface that receives a video input from a camera, video camera, or other video gathering device or image capture device. The video gathering device can be a device that receives light from the visible wavelengths. The video gathering device can be a device that gathers infrared light. The video gathering device can be a device with night detection capabilities. There can be more than one video gathering device, in which case each video gathering devices can be of a different type or each be the same type or a mix of two (or more) different types of devices. Par. 0027, Characteristics being determined can include the number of people in the audience, gender, approximate age, and indicated interest. This can occur in one of a variety of different manners. For example, currently known facial recognition algorithms, eye tracking algorithms, and the like can be implemented to determine many of the above-described features by analyzing the video input feed.); 
video data comprises a plurality of actions (par. 0025, Detecting an audience can include analyzing images from the video input to detect presence information. Changes to the video image can be indicative of a new audience.); and 
par. 0025, There can be an audio input interface that receives an audio input from one or more microphones. [including talking (volume, pitch, speed) as well as ambient noises (vehicles, wind, animals)).

Regarding claim 4, von Cavallar discloses wherein the performance feed is selected from a set comprising live performance, recorded performance, and a combination thereof (par. 0023, The media file that is to be displayed can include one or more of video, audio, text, photos, or other images.).

Regarding claim 5, von Cavallar discloses wherein the ambiance feed (112) comprises seating configuration of audience of the performance, demographic distribution of the audience of the performance, both in a temporal manner (Fig. 1, detect audience (106), determine characteristics of audience 108), choose subset of media files to display (110). Fig. 2, Analyze current audience (208). Determine media to display based on analysis (210).  Fig. 3, periodically monitor audience (302), define if audience has changed (304), display related media files if interest is shown for one media file (306), store audience reaction data (308).).

Regarding claim 6, von Cavallar discloses wherein the synchronizing and synthesis block uses analytics, statistics, artificial intelligence (AI) tools, machine learning tools (par. 0037, A variety of different techniques can be used to make this determination, such as similarity scores, machine learning algorithms and the like.), deep learning tools or any combination thereof, for evolving the integrated contextual performance analysis (par. 0031, block 102, during the analysis phase, each media file is analyzed in a variety of different manners. The type of media file can be determined. Semantic analysis can be performed to on text documents to determine the content of the media file. Metadata can be obtained from video, audio, or image files, either pre-loaded with the media files, or determined during the analysis using one of a variety of different techniques known in the art).

Regarding claim 7, an integrated performance analysis block for storing and visualizing the integrated contextual performance analysis evolved by the synchronizing and synthesis block (par. 0037, The vectors for the audience members can be compared to the vectors for the media files to determine which media files to display to the consumers (block 210). A variety of different techniques can be used to make this determination, such as similarity scores, machine learning algorithms and the like. The result is that media files that have been shown to be effective at gaining the interest of an audience with a particular composition will be shown more often if another audience with a similar composition comes into proximity of a display unit.)

Claim 8 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claims 1 and 8 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claims 2 and 3 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 7 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to audience and presentation analysis as well as associated methods and systems.
U.S. Patent 9,516,380 B2 Automatic transition of content based on facial recognition.
U.S. Publication 2016/0188725 A1 Method and system for enhanced content recommendation.
U.S. Publication 2016/0142774 A1 Personalized content recommendation based on consumption periodicity.

U.S. Patent 8,290,604 B2 Audience-condition based media selection.
U.S. Publication 2011/0161998 A1 Systems and methods providing content on a display based upon facial recognition of a viewer.
U.S. Publication 2007/02715189 A1 Methods, apparatus and computer program product for audience-adaptive control of content presented based on sensed audience attentiveness.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 4, 2021